Title: To Thomas Jefferson from Levi Lincoln, 26 February 1808
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Boston Feby 26. 1808—
                  
                  At the request of several of the decided friends to the national administration of the first respectability in every branch of our Government I ask to be indulged with your attention for a moment. They have been informed that an application has been made for the appointment of a Mr Weston to the attorneys office for the US. in the Eastern district. This office is now ably & satisfactorily filled by Mr Lee appointed by yourself. It is not known, precisely, on what principles the propriety of his removal is predicated by the applicants. Mr Weston is undoutedly a young Gentleman of correct habits and politicks, and of handsome & promising acquirements. Mr. Lee, is known, if recollected, to yourself; A person confessedly of a good reputation, of consideration in society, & who has acquitted himself, officially, with propriety & advantage to the general Govt. He has heretofore been considered &, truely, it is presumed, as an unbeliever in the existing principles of administering the national Govt. but never as a violent actor. He has gone with his old friends, but with decency & a proper respect and defference for the measures and characters which he opposed. I am however assured by Gent. who cannot be deceived speaking from their own knowledge, that he has for some time past, been acting in a covert way with the republicans, and as a friend to their measures that at our last election by his great exertions, which for reasons satisfactory in his own reflections, were concealed from his former political friends, the political character and representation of his town were changed. This masked course of proceedure is some times useful, and if its merits are to be appreciated by its price, it cost the one who pursues it much more than to march openly on to his object. It is however said Mr. Lee now means explicitly to avow & practice on his republican principles. From such a view of the subject, & for other reasons, the leading Gent. from that quarter of the Country, are anxious that no change should be made in that office. In their opinion it would produce injury to the cause, & great dissatisfaction among many of its friends. My own opinion concurs—I have assured them no measures would be suddenly taken against Mr Lee. Their solicitude will be an apology for my departing from a rule which I prescribed to myself on leaving Washington, of not adding to the number of troublesome applicants in favor of or against incumbents or candidates for office. The facility with which some individuals lend themselves to affect purposes which if obtained would cost them regret is to be lamented—
                  I have, Dear Sir, the honor to be, with the most respectful sentiments of esteem, your most obt hum. Sevt
                  
                     Levi Lincoln 
                     
                  
               